Citation Nr: 1138186	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  10-28 950	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966.
This matter comes before the Board of Veterans' Appeals (Board) following an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

In August 2011, prior to the issuance of a decision, the Board received a statement from the Veteran in which he expressed his desire to withdraw his appeal as to the issue of entitlement to service connection for irritable colon syndrome.  


CONCLUSION OF LAW

The Veteran's appeal as to the issue of entitlement to service connection for irritable bowel syndrome has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2011).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Veteran was seeking service connection for stomach problems, characterized as irritable bowel and colon syndrome.  He perfected his appeal of that issue in July 2010.

In August 2011, after the claim was certified to the Board but prior to the issuance of a decision, the Veteran submitted a statement wherein he explicitly requested that his appeal as to the issue of service connection for irritable colon syndrome be withdrawn.

The Board finds that the Veteran has expressed his desire to withdraw his appeal before the Board.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the issue of entitlement to service connection for irritable bowel syndrome.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal of that issue.  


ORDER

The appeal is dismissed.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


